The appellant was convicted of a violation of the prohibition law, and sentenced to the penitentiary for a term of not less than one year and three months and not more than two years. The questions raised as to the illegality of the grand jury that found and returned the indictment have been decided adversely to the contention of the appellant in the case of Bob Lang v. State, 206 Ala. 58, 89 So. 166, and ante. p. 88, 89 So. 164.
Refused written charge 6 was substantially covered by given written charge 2 and the court's oral charge. Aside from this, we think the charge is abstract and misleading, in that it singles out some facts or circumstances, and predicates the guilt of the defendant on whether they are proven, excluding a consideration on the part of the jury of other facts, circumstances, tendencies of and inferences to be drawn from the testimony. These are the only questions insisted upon by appellant as being reversible error. We have given consideration to the entire record and find no error therein.
The judgment of conviction is therefore affirmed.
Affirmed.